Citation Nr: 1735743	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-28 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for left knee medial meniscectomy with posttraumatic arthritis and scar.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2017.  A transcript is of record.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has asserted that he is unable to work as a result of his left knee disability.  See Veteran's statement date December 2011; lay statements dated December 2011 on Veteran's behalf that he is unable to work due to his service-connected left knee disability; January 2017 video-conference hearing.  See also 38 C.F.R. § 4.16 .  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised.  Therefore, the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim.  Rice, 22 Vet. App. at 453-54.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board sincerely regrets the delay, the Veteran's claim for an increased rating for his service-connected left knee disability is remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Veteran was last provided a VA examination in connection with his service-connected left knee disability in May 2016, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the May 2016 VA examination, the United States Court of Appeals for Veterans Claims (the Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The VA examinations of record show that this additional testing was not conducted nor an explanation provided as to why such testing was unnecessary.

In addition, through his representative, the Veteran asserts that the May 2016 VA examination did not adequately assess his disability regarding his reported flare-ups that he believes are productive of additional loss of movement, pain, and 
locking of his right knee.  See January 2017 Board hearing transcript.  In light of Correia and the Veteran's assertion that the May 2016 VA examination was inadequate, the Board finds that the Veteran should be afforded a new VA examination to assess the severity of his left knee disability. 

Additionally, since the TDIU claim is intertwined with the claim for increased ratings, it is also being remanded.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice concerning his claim for a total disability rating based on individual unemployability due to service-connected disability, and ask that he complete a return a VA Form 21-8940.

2.  Make arrangement to obtain the Veteran's VA treatment records, dated from May 2016 forward.

3.  After the above has been completed, schedule the Veteran for a VA examination to assess the current level of severity of his service-connected left knee medial meniscectomy with posttraumatic arthritis and a scar.  

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The appropriate Disability Benefits Questionnaire (DBQs) should be completed.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left knee  and right knee. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Provide the Veteran an appropriate VA examination to evaluate the issue of entitlement to a TDIU. 

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment.

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact of the service-connected disabilities (tinnitus and left knee medial meniscectomy with posttraumatic arthritis and a scar) to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  After conducting any other development deemed necessary, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



